Deen, Presiding Judge.
A 1977 Oldsmobile Cutlass automobile and $1,355 in cash were seized from appellant pursuant to a violation of the Georgia Controlled Substances Act. The state filed a petition for condemnation of the vehicle and the cash, and it was served on October 5, 1989. An announcement of the condemnation was also published in the Gwinnett Daily News within 30 days from the filing of the petition. Appellant did not answer the petition until 48 days after its filing and 22 days after its service. The trial court held a hearing, found appellant’s answer was not timely filed, and granted the state’s petition for condemnation. Porter appeals.
1. OCGA § 16-13-49 (c) does not violate the Equal Protection and Due Process Clauses of the United States Constitution. Tant v. State, 247 Ga. 264, 265 (275 SE2d 312) (1981).
2. As appellant failed to raise the defense of failure to achieve *32personal service in his answer or any subsequent motion, he waived his right to raise the issue of jurisdiction. OCGA § 9-11-12 (h).
Decided June 19, 1990.
James Booker, for appellant.
Thomas C. Lawler III, District Attorney, Daniel J. Porter, Debra K. Turner, Assistant District Attorneys, for appellee.

Judgment affirmed.


Pope and Beasley, JJ., concur.